Citation Nr: 0928809	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2003, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to October 
1965, April 1966 to May 1966, and May 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


REMAND

In a June 2004 statement, the Veteran asserted that he had 
been collecting Social Security benefits since July 2003.  A 
June 2004 report from the Social Security Administration 
(SSA) indicates that the Veteran was found to be disabled as 
of January 16, 2003, which the RO cited in its June 2006 
Statement of the Case.  However, neither the SSA 
determination indicating that the Veteran is disabled nor the 
records used by SSA to make such determination are of record.  
As such records are potentially supportive of the Veteran's 
claim, they should be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Also, the Veteran has not been provided the notice specified 
by the U. S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008) that complies with 
the Court's decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any pertinent outstanding 
records, to include a copy of all 
disability determinations the SSA has 
rendered for the Veteran and all 
records upon which the determinations 
were based.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




